DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 15-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, line 4, it is unclear from the specification what polyamide the recitation “PA NDT/INDT” represents.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0369098 (Yasuda).
Yasuda discloses a polyamide molding composition comprising:
5.0 to 40.0 wt.% semi-crystalline polyamide inclusive of PA 616  (meets Applicants’ partially crystalline polyamide (B) and content thereof);
20.0 to 80.0 wt.% amorphous polyamide such as PA MACM10/11 and PA MACMI/MACMT/12 (meets Applicants’ amorphous polyamide (A) and overlaps 50 to 80 wt.% content thereof); and
5.0 to 30.0 wt.% glass filler (meets Applicants’ additive (C) and overlaps 5 to 20 wt.% content thereof)
(e.g., abstract, [00180021], [0023], [0046], examples, claims).  
In Examples 1 and 7-10, Yasuda sets forth compositions comprising PA 11/B10 alone or in admixture with PA 12/BI/BT (respectively meets Applicants’ amorphous polyamide (A) PA MACM10/11 and PA MACMI/MACMT/12 and content thereof), PA 11 and additives (meets Applicants’ additive (C) and content thereof).  In essence, said compositions differ from the present claims in that the PA 11 does not fall within the scope of the presently clamed partially crystalline polyamide (B).  It is, however, within the purview of Yasuda’s inventive disclosure, and obvious to one having ordinary skill in the art, to replace the exemplified PA 11 with PA 616 (meets Applicants’ partially crystalline polyamide (B)) as per such being disclosed as functional semi-crystalline polyamide alternatives [0023], for its expected additive effect and with the reasonable expectation of success. The selection of a known material based on its suitability for its Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  Moreover, it would be expected that said polyamide compositions would necessarily possess the same properties governing the similarly-constituted presently claimed polyamide molding compound . “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  
	As to claims 16 and 17, it would have been within the purview of one having ordinary skill in the art to optimize the contents of any of components (A), (B) or (C) within the recommended amounts disclosed by Yasuda in accordance with the ultimate properties desired.
	As to claim 18, Yasuda embraces amorphous polyamides meeting the recited comonomer contents.
As to claims 19-21, Yasuda expressly exemplifies PA MACMI/MACMT/12 (PAam4 per [0212]).
As to claims 22 and 23, Yasuda discloses glass fibers.
As to claims 24 and 25, Yasuda discloses PA 616 [0023].

As to claims 27 and 28, polyamide compositions meeting the terms of the present claims both with respect to types of polyamide materials and their contents are within the scope of Yasuda’s inventive disclosure.  It would be expected that said similarly-constituted polyamide compositions would necessarily possess the same properties. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  
As to claims 29 and 30, Yasuda discloses similar molded articles [0208].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-35 of copending Application No 16/956,580 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims comprise (A) In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed January 11, 2022 have been fully considered but they are not persuasive. 
Applicants assert that “PA NDT/INDT” stands for “PA 6-3-T”, i.e., poly(trimethyl hexamethylene terephthalamide).  However, it is not clear how the polyamide homopolymer poly(trimethyl hexamethylene terephthalamide) defines the polyamide copolymer PA NDT/INDT, which appears to be derived from two diamines and terephthalic acid.
It is Applicants’ contention that Yasuda is completely silent about improving stress crack resistance.  However, the fact that Applicants have recognized another advantage Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  It would be expected that Yasuda’s above-described polyamide compositions would necessarily possess the same properties governing the similarly-constituted presently claimed polyamide molding composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Moreover, the data provided in the specification is insufficient to establish that the stress crack resistance improvement for using PA 616 in lieu of PA 12 is really unexpected. In this regard, it appears that as the amount of PA 616 is increased from 20 wt.% to 30 wt.% (Ex 4 and Ex 5), the stress crack resistance also increases.  Accordingly, it is unclear whether the increased stress crack resistance is the expected additive effect of increasing the content of PA 616.  Applicants have not laid the requisite foundation upon which to conclude that the demonstrated results are “really unexpected”, In re Merck and Co., Inc., 231 USPQ 375.  The burden of showing unexpected results rests on he who asserts them, and these results must be unexpected, not just different, In re Klosak, 173 USPQ 14.   
As to the obviousness-type double patenting rejection, it is maintained that it would have been within the purview of one having ordinary skill in the art to formulate a composition meeting the presently claimed (A) and (B) polyamide components from the copending claims. It would be expected that said polyamide compositions would necessarily possess the same properties governing the similarly-constituted presently claimed polyamide molding composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765